PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Smith et al.
Application No. 15/694,101
Filed: September 01, 2017
For: HYDRAULIC RADIAL PISTON DEVICE

:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed October 06, 2021, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor’s Oath or Declaration (Notice) mailed May 11, 2021. The issue fee was timely paid on August 06, 2021.  Accordingly, the application became abandoned on August 07, 2021.  A Notice of Abandonment was mailed August 12, 2021. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an inventor’s oath/declaration for Sushant Subhash Bawadhankar, (2) the petition fee of $2100, and (3) a proper statement of unintentional delay.

A review of the Office record indicates the request under 37 CFR 1.46 and 37 CFR 1.48 was entered before the rendering of a decision on the petition under 37 CFR 1.137(a).  While a corrected filing receipt and Notice that accepted the request under 37 CFR 1.46/1.48 was mailed on October 13, 2021, it was mailed prematurely. With the filing of the instant petition under 37 CFR 1.137 and the request under 37 CFR 1.46/1.48 filed on October 06, 2021, the petition to withdraw under 37 CFR 1.313(c)(2) and a Request for Continued Examination (RCE) under 37 CFR 1.114, the petition under 37 CFR 1.48/1.46 mailed on 13 October 2021, became grantable and is accepted nunc pro tunc. 

This application is being referred to the appropriate deciding official for consideration of the petition under 37 CFR 1.313(c)(2).




 
/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET